             Case 2:19-cv-00072-cr Document 7 Filed 06/03/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT

ARA LEFRANCOIS,
                                                  CIVIL ACTION NO.: 2:19-cv-72
                       Plaintiff,
                 v.
KILLINGTON/PICO SKI RESORT
PARTNERS, LLC,
                       Defendant.


  STIPULATED MOTION TO EXTEND DEFENDANT’S RESPONSES
        TO PLAINTIFF’S REQUESTS TO ADMIT PENDING
            RESOLUTION OF MOTION TO DISMISS
        Defendant Killington/Pico Ski Resort Partners LLC (KPSRP) moves for an order

granting an extension by when it must respond to Plaintiff’s Requests To Admit until fifteen

(15) days following final resolution of KPSRP’s motion to dismiss. (ECF No. 5.) Plaintiff

served Requests to Admit upon KPSRP at the same time the Summons and Complaint were

served. Responses to these Requests will be due before the briefing schedule on KPSRP’s

motion to dismiss is closed.

        The undersigned represents that he conferred with counsel for Plaintiff and on May

31 obtained counsel’s consent to the relief requested in this motion.

        Therefore KPSRP requests this Court issue an order extending the deadline by when

it must respond to Plaintiff’s Requests To Admit that she served with her Complaint until

fifteen (15) days following resolution of KPSRP’s motion to dismiss.




4602-147.001/#918382                       1
             Case 2:19-cv-00072-cr Document 7 Filed 06/03/19 Page 2 of 2



        DATED: June 3, 2019
                                              KILLINGTON/PICO SKI RESORT
                                              PARTNERS LLC
                                          By: /s/ Andrew H. Maass
                                              Andrew H. Maass, Esq.
                                              RYAN SMITH & CARBINE, LTD.
                                              98 Merchants Row
                                              P.O. Box 310
                                              Rutland, Vermont 05702-0310
                                              (802) 786-1000
                                              ahm@rsclaw.com




4602-147.001/#918382                  2
